                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   RONALD BRENNAN, JR.,                                    CASE NO. C17-1928-JCC
10                             Plaintiff,                    ORDER
11          v.

12   ANTHONY ASTON et al.,

13                             Defendants.
14

15          This matter comes before the Court on the report and recommendation of the Honorable
16   Michelle L. Peterson, United States Magistrate Judge (Dkt. No. 232). Plaintiff has not filed
17   objections to the report and recommendation. Having thoroughly considered the report and
18   recommendation and the relevant record, the Court finds oral argument unnecessary and hereby
19   ORDERS that:
20          1.      The report and recommendation (Dkt. No. 232) is ADOPTED.
21          2.      Deputy Hatchell’s motion for summary judgment (Dkt. No. 192) is GRANTED
22   and the only claim against him in this lawsuit is DISMISSED with prejudice.
23          3.      Deputy Machyo and Deputy Chavez’s motion for summary judgment (Dkt. No.
24   193) is GRANTED in part and DENIED in part. The motion is GRANTED as follows: (a)
25   Plaintiff’s First Amendment retaliation claim against Deputy Machyo is DISMISSED with
26   prejudice; (b) Plaintiff’s Fourteenth Amendment failure to protect claim against Deputy Chavez


     ORDER
     C17-1928-JCC
     PAGE - 1
 1   is DISMISSED with prejudice; and (c) Plaintiff’s claim for compensatory damages against

 2   Deputy Machyo is DISMISSED with prejudice. The motion is DENIED as to Plaintiff’s

 3   Fourteenth Amendment failure to protect claim against Deputy Machyo.

 4          4.      The Clerk is DIRECTED to send copies of this order to the parties and to Judge

 5   Peterson.

 6          DATED this 16th day of October 2019.




                                                        A
 7

 8
 9
                                                        John C. Coughenour
10                                                      UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C17-1928-JCC
     PAGE - 2
